NO. 07-99-0164-CV

                            IN THE COURT OF APPEALS

                     FOR THE SEVENTH DISTRICT OF TEXAS

                                    AT AMARILLO

                                       PANEL D

                                AUGUST 7, 2002
                        ______________________________

             MICHAEL VICTOR MILLER, RALPH FIELDS NORWOOD, III
                       and BURGERS OF DIAMOND BAR,

                                                            Appellants

                                           v.

                     HUDSON’S GRILL INTERNATIONAL, INC.,

                                                     Appellee
                       _________________________________

             FROM THE 101st DISTRICT COURT OF DALLAS COUNTY;

              NO. 98-4455-E; HON. JOHN WHITTINGTON, PRESIDING
                       _______________________________

                             ORDER OF DISMISSAL
                       ________________________________

Before BOYD, C.J., QUINN and REAVIS, JJ.

      Michael Victor Miller, Ralph Fields Norwood, III, and Burgers of Diamond Bar

appealed a default judgment entered in favor of Hudson’s Grill International, Inc.

Thereafter, the appeal was abated when the court received notice that each appellant had

filed for bankruptcy. Recently, counsel for appellants provided the court with evidence

illustrating that Miller and Burgers of Diamond Bar received a discharge in bankruptcy
encompassing the debt represented by the aforementioned judgment. Hudson Grill

International, Inc. did not dispute this. Their debt having been discharged, the appeal of

Miller and Burgers of Diamond Bar is moot and, therefore dismissed. Furthermore, the

cause is reinstated upon the court’s docket solely to effectuate that purpose but again

abated until the status of Norwood’s bankruptcy can be determined.

      It is so ordered.



                                                              Per Curiam



Do not publish.




                                            2